
	

116 SRES 301 ATS: Honoring the 50th anniversary of the return of the Indiana Rangers.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 301
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2019
			Mr. Braun (for himself and Mr. Young) submitted the following resolution; which was   considered and agreed to
		
		RESOLUTION
		Honoring the 50th anniversary of the return of the Indiana Rangers.
	
	
 Whereas the lineage of the 151st Infantry Regiment of the Indiana National Guard dates back to the formation of the 2nd Regiment of Indiana Volunteers in June 1846; Whereas in 1968, Company D of the 151st Infantry Regiment of the Indiana National Guard was activated in preparation for deployment to Vietnam;
 Whereas Company D of the 151st Infantry Regiment was commonly referred to as the Indiana Rangers; Whereas in December of 1968, the Indiana Rangers were deployed to Vietnam;
 Whereas the Indiana Rangers were the only Army National Guard ground maneuver unit to serve in Southeast Asia;
 Whereas the Indiana Rangers served in Vietnam from December of 1968 to November of 1969; Whereas the Indiana Rangers earned more decorations during their year of service in Vietnam than any other Army infantry company during any 1-year period in the Vietnam War; and
 Whereas in November of 1969, the Indiana Rangers returned to Indiana: Now, therefore, be it   That it is the sense of the Senate that—
 (1)the Indiana Rangers that served in the Vietnam War fought for the United States with bravery and honor;
 (2)the Indiana Rangers and all members of the armed forces who served in the Vietnam War continue to be held in the highest possible regard by their community and the United States;
 (3)we honor the service of this unit on the 50th anniversary of the return of the Indiana Rangers; and (4)for the many that were willing to sacrifice for the United States, and the many that did not return home, the United States was preserved and will continue to prosper.
			
